By the Court:
Section five hundred and thirty-six of the Political Code requires the Controller of State, from time to time, to draw his warrants on the Treasurer for such sums as may be due the State Printer for public printing executed by him, payable out of any money not otherwise appropriated. “But he must audit no account, unless it is previously approved by the Board of Examiners, nor then, until he is satisfied that such work is correctly computed, properly executed and delivered, and that the account contains nothing but what is a legal charge against the State under the laws thereof.”
It is impossible to construe this provision otherwise than as authorizing the Controller to decline to audit the accounts of the State Printer, even after they have been approved by the Board of Examiners, “until he is satisfied that such work is correctly computed, properly executed, etc., * * and that the account contains nothing but what is a legal charge against the State.” This language is too explicit to admit of any reasonable doubt. The reason assigned by the Controller for refusing to audit the .petitioner’s account is, that the account contains items, amounting to about four thousand dollars, which are not a legal charge against the State, and that the work has been overcharged, and he is not satisfied that it has been correctly computed. "We think this is a sufficient answer to the petition, and that the statute confers upon the Controller authority to decide these questions, even after the account has been approved and allowed by the Board of Examiners.
Petition dismissed, and application for mandamus denied.